Title: To George Washington from William Roberts, 22 July 1799
From: Roberts, William
To: Washington, George



General Washington
Petersburgh 22 July 1799

Sir—I Can Now inform you Captn Macnemara has had my Witness[’]s affedev. gaven in to Mr Hay for fare of his Death & Mr Hay Seems Much pleasd with it & Says thare is Not the Least Danger in Recovering the property from those Base Desining Men—Our Cort Coms on the first Monday in August. & After Cort I Shal Let you know how I am Like to Come off—& what Time you May Expect Me Up to Mount Vernon Mills—God Send it was to Morrow And that I may Eand my Days in your good Imploy if I Can be Lucke a Nogh to giv Sattesfaction in My besoness And attension to the Mills & Cooper shop & Avery thing that will be Benafesial to you & the Good of the Mills[.] I hope this Cort, Mr Hay & Captn Macnemara May Git My affares in Such a fare way it may enable Me to Come to you without Delay—from Sir your Real well wisher & Most Humble Servant

W:M. Roberts

